Title: From George Washington to Major General Philip Schuyler, 15 May 1778
From: Washington, George
To: Schuyler, Philip


                    
                        Dear Sir,
                        Head Quarters Valley Forge May 15th 1778
                    
                    I have been duly favoured with your letters of the 16th and 26th of last month, with their inclosures. I am sorry to observe, that the Disposition of the Indian nations is not generally so favourable, as could be wished; but it is not to be wondered at, when we consider, the advantages the enemy possess over us, in the means of supplying their wants, and rewarding their friendships. I doubt not Congress as far as may be practicable will direct the measures recommended by the Board of Commissioners for cultivating their attachment, to be carried into effect, or any others that may appear proper, for promoting that end. I should hope, that if their minds could be impressed with a conviction of the true state of affairs between France and this country and of the genuineness of the Treaties lately concluded, it would have a very happy influence. The Oneidas and Tuscaroras have a particular claim to attention and kindness, for their perseverance and fidelity.
                    Mr Toussard, with a party of Indians arrived in camp yesterday. I learn by him, that Lt Col. Gouvion was shortly to set out with another party. If he has not yet began his journey, when this gets to hand, I should wish the party to be stopped, or, if they should be on the way and not far advanced, and it can be done without occasioning disgust, I should be glad they might return home. When my application was made for a body of Indians to join this army, our prospects were very different from what they now are. It was expected, that the campaign  would have been opened by the enemy much earlier than it, in all probability, will; if they do make another campaign in America, which is far from being certain, in the present posture of European affairs. All appearances at this time are opposed to the supposition of any speedy offensive movement on their part; and if they remain on the defensive, protected by their works, there will be very little of that kind of service in which the Indians are capable of being useful. To bring them such a distance, while there is likely to be scarcely any employment suited to their active and desultory genius could answer no valuable purpose; but would be productive of needless expence, and might perhaps have a tendency to put them out of humour. As there seemed too, to be some apprehensions among them for their own security, and rather a reluctance, to leave their homes, they will possibly not be displeased to find the call for their services has ceased.
                    I leave it to your judgment to assign such reasons as you shall deem best calculated to account for the change and satisfy them. I should think however a good way might be—to inform them, with proper comments of the Treaties, we have entered into, and that in consequence of them, affairs have taken such a turn, as to make it unnecessary to give them the trouble, at this time, of comg to our assistance. That we wish them for the present, to continue peaceably at home, and only be in readiness to co-operate with us on any future occasion, that may present itself for advancing our mutual interest. They may be told, that we hope, soon to be able to expel our enemies and to give them effectual protection, against all those, from whom, they themselves have any thing to dread. These you will consider merely as hints, and make such use of them as you shall judge expedient. I have requested the Marquis to instruct Mr Gouvion, with a message from him to them, expressive of ideas similar to those here suggested. He will inclose his letter for Mr Gouvion open to you, directing him nevertheless to consult you and make his declarations correspond with yours. With respect to such Indians as may happen to be on their way to us, though, under present circumstances, I had much rather dispense with their attendance; yet if you conceive, they cannot be sent back, without offending them, they must be suffered to proceed.
                    Congress have not yet sent me their final instructions relative to your trial: So soon as they do, you may depend, I shall immediately give you notice, and transmit, agreeable to your desire, a copy of the charges they exhibit.
                    You will without doubt have seen such particulars of our new alliance, as have been made public—There is every reason to believe a war has been some time since declared between France and England. The late Philadelphia papers are full of it. One of them contains a message  from the Court of France, to that of Britain, announcing the alliance, with America in terms of banter, and contempt that must be more galling, than any thing she has ever before experienced. The Brit. King pronounces it to be a high and unprovoked insult—The two houses of parliament, reecho his sentiments and assure him of their most zealous support, in any measures he may find necessary towards resentg the injury—The English ambassador is recalled from France, and the French ambassador from England. Every appearance indicates an instant war. Another Phil: paper of the 13th among several other articles of a similar complexion mentions, that Directors of the Bank had waited upon Lord North, to know if a war would take place so soon as was expected to which he replied—it was inevitable. I am with great regard & esteem Sir Your most Obedt servt.
                